Citation Nr: 0719996	
Decision Date: 07/03/07    Archive Date: 07/13/07

DOCKET NO.  06-05 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left leg 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife 


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to June 
1963.  

This appeal comes before the Board of Veterans' Appeals 
(hereinafter Board) from a September 2005 RO decision.  In 
June 2007, the veteran testified before the Board.  


FINDING OF FACT

There is no medical evidence linking a current right shoulder 
or left leg disorder to in-service symptomatology or 
pathology.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006). 

2.  A left leg disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006). 

 
REASONS AND BASES FOR FINDING AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

A July 2005 letter issued by the RO, a September 2005 rating 
decision, and a January 2006 statement of the case discussed 
specific types of evidence, the applicable legal 
requirements, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that even if there 
is any defect with regard to the content of any of the notice 
sent prior to the RO's initial adjudication in September 
2005, that defect is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant has had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  VA effectively complied with all of 
the required elements under VA's duty to notify claimants 
prior to the last adjudication here (a June 2006 supplemental 
statement of the case).  

Any defective notice has not prejudiced the veteran in the 
essential fairness of the adjudication, and any error in VA's 
notice to the veteran (which is initially presumed to be 
prejudicial) is in fact harmless.  See Sanders v. Nicholson, 
__ F.3d. __, 2007 WL 1427720 (C.A. Fed. May 16, 2007) (No. 
06-7001) (burden is on VA to show that error in notice was 
not prejudicial); Overton v. Nicholson, 20 Vet. App. 427 
(2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine), 
on remand, 20 Vet. App. 537 (2006) (discussing Board's 
ability to consider "harmless error"); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
in part, Hartman v. Nicholson, __ F.3d __, 2007 WL 1016989 
(C.A. Fed. Apr. 5, 2007) (No. 2006-7303); cf. Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006) (duty to notify 
does not extend in perpetuity or impose duty on VA to provide 
notice on receipt of every piece of evidence or information).  
All notices have attempted to inform the veteran of what is 
needed to support his claims.  Moreover, at the recent Board 
hearing, the Board specifically asked many questions that 
were designed to elicit any possibly favorable evidence 
(indeed, any relevant evidence) from service or from after 
service.  Thus, VA satisfied its duty to notify the 
appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claims and has 
notified the appellant of any evidence that could not be 
obtained.  In this regard, the service medical records have 
been obtained, as have VA and private clinical records.  The 
veteran was also afforded a VA examination in May 2006.  
Thus, VA satisfied both the notice and duty to assist 
provisions of the law.  

In making the above determination, the Board has considered 
the request from the veteran's representative at the hearing 
before the undersigned that VA obtain records of VA treatment 
provided after August 2005.  While it has been indicated that 
these records would include reports from treatment for a 
right shoulder disability, the Board finds that there has 
been no suggestion that these records would contain any 
clinical findings or opinions that address, as set forth 
below, the central question to be decided; namely, the 
relationship between a current right shoulder disability and 
service.  Nor would they relate to continuity of symptoms 
since service.  Rather, based on the testimony, these current 
medical records would relate solely to the existence of any 
current disorder.  As discussed below, the existence of a 
current disability is not the critical issue in either of the 
appealed claims; rather, the critical inquiry hinges on the 
existence of an in-service injury or symptom and on the lack 
of continuity for many years after service.

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; see 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifested to a compensable 
degree within one year following separation from active 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection for a claimed disorder, there must be (1) 
medical evidence of current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  This determination is based on analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

With the above criteria in mind, the relevant evidence will 
be summarized.  It was noted on the June 1960 entrance 
examination that the veteran had fractured his left leg at 
the age of one.  A shoulder disability was not demonstrated 
at this examination or referenced on a Report of Medical 
History compiled at that time.  September 1962 service 
medical records reflects treatment for an injury sustained to 
the right shoulder in a football game.  The initial September 
1962 X-ray indicated that the right coracoid process of the 
right scapula extended in an unusual direction, "conceivably 
representing an isolated fracture at the base of the right 
coracoid process.  Further X-ray evaluation was recommended.  
However, several days later, an October 1962 X-ray was 
negative for osseous pathology.  The shoulder was placed in a 
sling, and the veteran was asymptomatic by October 15, 1962.  
There is no mention of any further treatment for a right 
shoulder disorder during service.  Moreover, the May 1963 
separation examination did not reflect any right shoulder 
symptoms or disorders.  

The service medical records, including the separation 
examination, do not reflect treatment for a left leg disorder 
or symptoms. 

After service, a July 2005 VA outpatient treatment record 
reflects the veteran reporting a one week history of right 
shoulder pain.  An X-ray showed mild degenerative changes of 
the right acromioclavicular joint.  August 2005 VA clinical 
reports reflect physical therapy for a right shoulder tear.  

On VA examination in May 2006, the examiner indicated that he 
had reviewed the claims file.  The examiner referred to the 
in-service right shoulder treatment in 1962, but he also 
noted that the veteran reported not having been treated for 
his right shoulder for 40 years after his separation from 
service until treatment in 2005. The diagnosis was a strain 
and acromioclavicular joint arthritis of the right shoulder.  
The examiner stated that it was "not likely" that the 
current right shoulder symptomatology was related to a "44-
year-old" in-service injury.  

The post-service clinical evidence contains no evidence of 
treatment for a left leg disability.  The veteran did not 
refer to having any post-service treatment for his left leg 
at the June 2007 Board hearing.  The veteran's wife did 
testify that the veteran complains about his left leg hurting 
on occasion.  

Appling the pertinent legal criteria to the facts set forth 
above, the Board notes that there is no medical evidence 
linking a current right shoulder or left leg disability to 
service, which is required for grant of service connection.  
See Shedden, supra; Hickson, supra; Degmetich, supra.  Also 
weighing against the claim for service connection for a right 
shoulder disability is the over 40-year gap from separation 
from service until the first evidence of treatment for a 
right shoulder or for a left leg disability.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

The veteran and his representative have contended that the 
veteran has a current right shoulder disorder and a left leg 
disorder that are related to service.  But as laypersons, the 
veteran, his spouse, and his representative are not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Regrettably, in light of the lack of any medical evidence to 
support the assertion that the veteran has a current right 
shoulder or left leg disability as a result of service, the 
veteran's claims must be denied. 

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt.  But since the preponderance of 
the evidence is against the claims, the doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 

ORDER

Entitlement to service connection for a right shoulder 
disability is denied.  

Entitlement to service connection for a left leg disability 
is denied.  


____________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


